 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
[exhibit10-12.jpg]


GENERAL SECURITY AGREEMENT
 
In consideration of FIRST NIAGARA BANK, N.A., national banking association,
having its chief executive office at 6950 South Transit Road, P.O. Box 514,
Lockport, New York 14095-0514, (the “Secured Party”) heretofore or hereafter
(1) extending or agreeing to extend any credit or other financial accommodation
to or relying on any guaranty, endorsement or other assurance of payment of
OP-TECH ENVIRONMENTAL SERVICES, INC., a Delaware corporation, having its chief
executive office at One Adler Drive, East Syracuse, New York 13057 (“Debtor”) or
(2) agreeing to any direct or indirect extension, renewal, refinancing or other
modification or replacement of or waiving or forbearing from exercising any
right or remedy relating to any obligation heretofore or hereafter arising or
accruing as a result of any such credit or other financial accommodation, and
for other valuable consideration, the receipt of which is acknowledged, the
Debtor agrees with the Secured Party as follows:
 
1.           DEFINITIONS.  In this Agreement:
 
a.            Collateral.  The “Collateral” means collectively, wherever
located, whether now owned or hereafter acquired or now existing or hereafter
arising or accruing and whether or not subject to Article 9 of the Uniform
Commercial Code or described in any schedule heretofore or hereafter delivered
to the Secured Party by the Debtor, all right, title and interest of the Debtor
in and to (i) Accounts,  (including, but not limited to, Health-Care-Insurance
Receivables), Chattel Paper, Deposit Accounts, Documents, General Intangibles
(including, but not limited to, Intellectual Property, Payment Intangibles,
Software, licenses, franchises and customer information), Goods (including, but
not limited to, Equipment, Farm Products, Fixtures and Inventory), Instruments
(including, but not limited to, Promissory Notes), Investment Property,
Letter-of-Credit Rights (whether or not the related letter of credit is in
writing), letters of credit (whether or not in writing), money and other
personal property (including, but not limited to, agreements, instruments and
other Records not constituting Chattel Paper or a Document, General Intangible
or Instrument) and (ii) to the extent not referred to in clause (i) of this
sentence, (A) Supporting Obligations and Incidental Property Rights incident to,
arising or accruing pursuant to or otherwise relating to any of the things
referred to in clause (i) of this sentence, whether arising or accruing from any
action taken by the Debtor or the Secured Party or otherwise, (B) Proceeds,
other proceeds and Products of any of the things referred to in clauses (i) and
(ii)(A) of this sentence and (C) Records relating to any of the things referred
to in clauses (i) and (ii)(A) and (B) of this sentence.
 
b.            Control.  “Control” means, with respect to any Deposit Account,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Right, control
as described in Article 9 of the Uniform Commercial Code with respect to
collateral of its type.
 

 
1

--------------------------------------------------------------------------------

 


 
c.            Control Agreement.  “Control Agreement” means an agreement,
instrument or other Record heretofore or hereafter entered into among the
Debtor, the Secured Party and a Bank, Securities Intermediary or Commodity
Intermediary for the purpose of giving the Secured Party Control of any Deposit
Account or Investment Property included in the Collateral.
 
d.            Event of Default.  An “Event of Default” occurs or exists if
(i) the Debtor or any Other Obligor defaults in the payment when due, whether by
acceleration or otherwise, of any of the Obligations or the performance when due
of any other obligation (including, but not limited to, any obligation to pay
any money), whether now existing or hereafter arising or accruing and whether
arising or accruing pursuant to this Agreement or any Control Agreement or
otherwise, to the Secured Party or any other Person, the maturity of any of the
Obligations or any such other obligation is accelerated or there occurs or
exists any event or condition that, whether immediately or after notice, lapse
of time or both notice and lapse of time and whether or not waived by any Person
other than the Secured Party, would constitute a default with respect to or
permit the acceleration of the maturity of any of the Obligations or any such
other obligation, (ii) there is an Event of Default under the Loan
Agreement dated on or about the date hereof, (iii) any representation or
warranty made in this Agreement proves, as of the date thereof, to have been
incorrect or misleading in any material respect, or (iv) there occurs any loss,
theft or destruction of or damage to any substantial portion of the Collateral
or any substantial decrease in the value of the Collateral.
 
e.            Intellectual Property.  “Intellectual Property” means, regardless
of wherever in the world existing, used, issued or pending, (i) any patent, (ii)
any copyright, copyright registration or tangible personal property embodying
any copyright, (iii) any trademark, service mark or trade dress (including, but
not limited to, any trade, company, fictitious or other business or other name,
logo or other source or business identifier), whether registered in any public
office or not so registered, (iv) any trade secret (including, but not limited
to, any know-how, technology, procedure, product formulation or other product or
manufacturing specification or standard) or other proprietary information, (v)
any unpatented invention, whether or not patentable, (vi) any industrial design
or industrial design application or (vii) any application for, reissue, renewal
or extension of, goodwill symbolized by, incident to, associated with or
otherwise relating to or Incidental Property Right, Record or license relating
to any of the things referred to in clauses (i) through (vi) of this sentence.
 

 
2

--------------------------------------------------------------------------------

 

f.            Incidental Property Right.  “Incidental Property Right” means,
whether arising or accruing pursuant to applicable law or any agreement,
instrument or other Record or otherwise, (i) any direct or indirect addition to,
extension, renewal, refinancing or other modification or replacement of,
increase in or earnings, profit, interest, dividend or distribution of cash or
other property or other income or payment on account of any property, (ii) any
direct or indirect Proceeds or other proceeds of any replacement, release,
surrender, discharge, exchange, conversion, redemption, assignment or other
transfer, collection or sale, lease or other disposition of any property,
whether voluntary or involuntary or arising or accruing pursuant to any
dissolution, liquidation or merger, consolidation or other absorption or
otherwise, or (iii) any direct or indirect right, privilege, power or claim
relating to any property (including, but not limited to, any right to any of the
things referred to in clauses (i) and (ii) of this sentence, any option or
warrant, any right of subscription, registration, conversion or redemption, any
management right or any right to vote or give any consent, ratification or other
approval or authorization (including, but not limited to, any right to vote or
give any consent, ratification or other approval or authorization for any
replacement of any of the directors, officers and managers of, amendment of any
certificate or articles of incorporation or organization, by-laws, operating or
partnership agreement or other charter, organizational or other governing
document of, dissolution, liquidation or merger, consolidation or other
absorption of or sale, lease or other disposition of all or substantially all of
the assets of any Issuer of any General Intangible or Investment Property)).
 
g.            Obligations.  The “Obligations” means collectively all obligations
to the Secured Party in any capacity that have been heretofore or are hereafter
incurred by, in any capacity and whether alone or otherwise, the Debtor (or, if
the Debtor is not an individual, any direct or indirect successor of the Debtor
or any direct or indirect assignee or other transferee of all or substantially
all of the assets of the Debtor) for (i) the payment of any money, however
evidenced, regardless of kind, class or form, whether for the payment of any
principal, interest, fee, charge, cost or expense or otherwise, incurred for any
business, commercial or agricultural purpose or otherwise, now existing or
hereafter arising or accruing, created directly or by any assignment or other
transfer, direct or indirect, absolute or contingent (whether pursuant to any
guaranty, endorsement or other assurance of payment or otherwise), similar or
dissimilar or related or unrelated and whether or not arising or accrued
subsequent to any commencement of or made, proved, voted or allowed as a claim
in any case or other proceeding pursuant to any bankruptcy, insolvency or
similar statute, or (ii) the performance of any obligation other than an
obligation to pay any money (including, but not limited to, all obligations of
the Debtor to the Secured Party pursuant to Section 8 of this Agreement).
 
h.            Other Collateral.  “Other Collateral” means, other than the
Collateral, (i) any collateral, subordination, guaranty, endorsement or other
security or assurance of payment, whether now existing or hereafter arising or
accruing, that now or hereafter secures the payment of or is otherwise
applicable to any of the Obligations or (ii) any obligation of the Secured
Party, whether pursuant to any Deposit Account or Instrument or otherwise, that
is now or hereafter available for setoff against any of the Obligations.
 
i.            Other Obligor.  “Other Obligor” means, other than the Debtor, any
Person who or that is now or hereafter liable, whether directly or indirectly or
absolutely or contingently, for the payment of any of the Obligations.
 

 
3

--------------------------------------------------------------------------------

 

j.            Permitted Lien.  “Permitted Lien” means (i) whether now existing
or hereafter arising or accruing, any security interest in or other lien on any
of the Collateral in favor of the Secured Party or (ii) any security interest in
or other lien on any of the Collateral fully and accurately described under the
heading “Permitted Liens” in Exhibit A attached to and made a part of this
Agreement.
 
k.            Person.  “Person” means (i) any individual, corporation,
partnership, limited liability company, joint venture, trust, unincorporated
association, government, political subdivision or other taxing authority, (ii)
any court, agency or other governmental body or (iii) any other entity, body,
organization or group.
 
l.            Security Interest.  “Security Interest” means any security
interest or other lien granted or otherwise created pursuant to the first
sentence of Section 2 of this Agreement.
 
m.            Uniform Commercial Code.  “Uniform Commercial Code” means at any
time the Uniform Commercial Code of the State of New York as in effect at such
time.
 
n.            Other Terms.  Each of the following terms has at any time the
meaning given it at such time for purposes of Article 9 of the Uniform
Commercial Code:  (i) Accession, (ii) Account, (iii) Account Debtor, (iv) Bank,
(v) Certificated Security, (vi) Chattel Paper, (vii) Commercial Tort Claim,
(viii) Commodity Account, (ix) Commodity Intermediary, (x) Deposit Account,
(xi) Document, (xii) Electronic Chattel Paper, (xiii) Equipment, (xiv) Farm
Product, (xv) Financing Statement, (xvi) Fixture, (xvii) General Intangible,
(xviii) Goods, (xvix) Health-Care-Insurance Receivable, (xx) Instrument, (xxi)
Inventory, (xxii) Investment Property, (xxiii) Issuer, (xxiv) Letter-of-Credit
Right, (xxv) Payment Intangible, (xxvi) Proceeds, (xxvii) Products,
(xxviii)Promissory Note, (xxvix) Record, (xxx) Registered Organization, (xxxi)
Securities Account, (xxxii) Securities Intermediary, (xxxiii) Security, (xxxiv)
Software, (xxxv) Supporting Obligation, (xxxvi) Tangible Chattel Paper and
(xxxvii) Uncertificated Security.
 
2.           GRANT OF SECURITY INTEREST.  To secure the payment and performance
of the Obligations, the Debtor grants to the Secured Party a security interest
in and assigns, pledges and hypothecates to the Secured Party the Collateral
except that, with respect to any portion of the Collateral that would be
rendered void or voidable under applicable law by such grant, assignment, pledge
and hypothecation without the consent of a Person other than the Debtor that has
not been or is not obtained, such grant, assignment, pledge and hypothecation
shall not be effective until such consent is obtained.  Each Security Interest
is a continuing, absolute and unconditional security interest or other lien.
 
3.           REINSTATEMENT OF OBLIGATIONS.  Each portion of the Obligations
heretofore or hereafter paid or satisfied by any of the Collateral, or any money
or Other Collateral, heretofore or hereafter received, applied or retained by
the Secured Party and later recovered from the Secured Party as a result of any
claim (including, but not limited to, any claim involving any allegation that
any money constituted trust funds or that the receipt, application or retention
of any of the Collateral or any money or Other Collateral or the grant,
perfection or other creation or protection of any security interest in or other
lien on any of the Collateral or any Other Collateral constituted a preference
or fraudulent conveyance or transfer), however asserted and whether now existing
or hereafter arising or accruing, shall be reinstated as part of the Obligations
for purposes of this Agreement as of the date it originally arose or accrued.
 

 
4

--------------------------------------------------------------------------------

 

4.           COVENANTS.
 
a.            Affirmative Covenants.  The Debtor shall (i) maintain complete and
accurate Records relating to the Collateral, (ii) before the end of any
applicable grace period, pay each tax, assessment, fee and charge imposed by any
government, political subdivision or  other taxing authority upon any of the
Collateral, any manufacture, purchase or other acquisition, ownership,
possession, control, use, operation or sale, lease or other disposition of any
of the Collateral, this Agreement or any agreement, instrument or other Record
evidencing any of the Collateral or any of the Obligations, (iii) obtain and
maintain in full force and effect each authorization, certification,
certificate, approval, permit, consent, franchise and license necessary for any
manufacture, purchase or other acquisition, ownership, possession, control, use,
operation or sale, lease or other disposition of any of the Collateral,
(iv) defend the Collateral against each demand, claim, counterclaim, setoff and
defense asserted by any Person (including, but not limited to, any Account
Debtor, Issuer, Bank,  Securities Intermediary or Commodity Intermediary) other
than the Secured Party, (v) keep all Goods included in the Collateral insured
against each risk to which any of such Goods may be subject (including, but not
limited to, fire, theft and risks covered by extended coverage) and maintain
insurance against liability on account of any damage to any Person or property
arising out of any manufacture, purchase or other acquisition, ownership,
possession, control, use, operation or sale, lease or other disposition of any
of such Goods, with all insurance maintained pursuant to this clause (v) to be
issued in such amounts, for such periods, on such terms, with such special
endorsements (including, but not limited to, an endorsement naming the Secured
Party as a mortgagee, lender loss payee or additional insured) and by such
companies as are satisfactory to the Secured Party, and deliver to the Secured
Party a copy of each policy providing any such insurance, (vi) cause all Goods
included in the Collateral to be properly titled and registered to the extent
required by applicable law, cause the interest of the Secured Party to be
properly indicated on any certificate of title relating to any of such Goods and
deliver to the Secured Party each such certificate, (vii) maintain all Goods
included in the Collateral in good condition except for ordinary wear and tear,
(viii) cultivate, store, preserve and care for all Farm Products and Inventory
included in the Collateral in accordance with commonly accepted methods, (ix)
diligently prosecute each application constituting Intellectual Property
included in the Collateral and not abandon such application before exhausting
all reasonable administrative and judicial remedies, (x) take each action
(including, but not limited to, the filing of any required application for
reissue, renewal or extension and the payment of any required fee) required to
maintain in full force and effect each registration of or preserve in full force
and effect each right of the Debtor in any Intellectual Property included in the
Collateral, (xi) use each item of Intellectual Property included in the
Collateral with appropriate notice of registration or application for
registration, (xii) maintain the quality of products and services offered under
any Intellectual Property included in the Collateral, (xiii) upon receiving any
certificate or other evidence of any Intellectual Property included in the
Collateral from any public office, promptly deliver a copy thereof to the
Secured Party, (xiv) provide to the Secured Party a complete and accurate copy
of each statement, confirmation, notice, proxy statement, proxy and other
communication relating to any Deposit Account, General Intangible or Investment
Property included in the Collateral and received by the Debtor from any Person
(including, but not limited to, any Account Debtor, Issuer, Bank, Securities
Intermediary or Commodity Intermediary) obligated with respect to such Deposit
Account, General Intangible or Investment Property, (xv) take each action
(including, but not limited to, increasing the value of the Collateral and
reducing the amount of the Obligations)
 
 
5

--------------------------------------------------------------------------------

 
 
 necessary to maintain any value of any of the Collateral or ratio of the value
of any of the Collateral to the amount of any of the Obligations required by
applicable law or any contract between the Secured Party and the Debtor or any
Other Obligor, (xvi) promptly notify the Secured Party if any of the Collateral
arises out of any contract with any government, political subdivision or other
taxing authority, (xvii) promptly notify the Secured Party if any of the
Collateral arises out of any contract that gives rise to any requirement under
applicable law that the Debtor receive, hold or apply any money advanced by the
Secured Party with respect to any of the Collateral as a trust fund and receive,
hold and apply such money in accordance with such requirement, (xviii) without
limiting the generality of clause (xvii) of this sentence, promptly notify the
Secured Party if any of the Collateral arises out of any contract for any public
improvement or improvement of real property for purposes of the Lien Law of the
State of New York, receive and hold the right to receive any money advanced by
the Secured Party with respect to any of the Collateral arising out of such
contract as trust funds to be first applied to the payment of trust claims as
defined in Section 71 of such Lien Law and apply such money only to the payment
of such trust claims before using it for any other purpose, (xix) promptly
notify the Secured Party of (A) any Goods included in the Collateral being
affixed to or installed in or on any real property or any Goods not included in
the Collateral, (B) any loss, destruction or theft of or damage to any of the
Collateral, (C) any threat or commencement of any action or other legal
proceeding, any entry of any judgment or order of any court, agency or other
governmental body, or any assertion by any Person (including, but not limited
to, any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) other than the Secured Party of any demand, claim, counterclaim,
setoff or defense, relating to any of the Collateral, (D) any infringement or
other violation of any right of the Debtor in any Intellectual Property included
in the Collateral, (E) any occurrence or existence of any Event of Default, any
event or condition that, after notice, lapse of time or both notice and lapse of
time, would constitute any Event of Default or any event or condition that has
or will or might have any material adverse effect on (I) any of the Collateral,
(II) the Debtor, (III) any Other Obligor or (IV) the business, operations,
assets, affairs or condition (financial or other) of the Debtor or any Other
Obligor, (F) any change in (I) the location of the residence or chief executive
office of the Debtor, (II) any company, trade, fictitious or other business or
other name under which the Debtor conducts his, her or its business, operations
or affairs, (III) the location of any of the Collateral not in the possession or
control of or en route to or from the Secured Party other than mobile Equipment
or the addition of any new such location or (IV) the primary location at which
any mobile Equipment included in the Collateral is kept or the addition of any
new such location, (G) any claim by any Person that the use of any Intellectual
Property the Debtor uses infringes or otherwise violates any right of such
Person in such Intellectual Property or that any registration of such
Intellectual Property is other than in full force and effect and (H) the
existence of any Commercial Tort Claim of the Debtor and (xx) to the extent that
any portion of the Collateral would be rendered void or voidable under
applicable law by the grant to the Secured Party of a security interest therein
or the assignment, pledge or hypothecation thereof to the Secured Party without
the consent of a Person other than the Debtor that has not been or is not
obtained, hold such portion of the Collateral in trust for the Secured Party
until such consent is obtained and shall take each action (including, but not
limited to, obtaining such consent and assigning or selling or otherwise
disposing of such portion of the Collateral) requested by the Secured Party to
assure that such portion of the Collateral inures and is realized upon for the
benefit of the Secured Party.
 

 
6

--------------------------------------------------------------------------------

 


 
b.            Negative Covenants.  Without the prior written consent of the
Secured Party, the Debtor shall not (i) without giving the Secured Party at
least 30 days’ prior written notice (A) change its location for purposes of
Article 9 of the Uniform Commercial Code (including, but not limited to, its
jurisdiction of organization if it is a Registered Organization), (B) make any
change in its name, identity or structure or (C) participate in any merger,
consolidation or other absorption, (ii) grant or otherwise create, permit to
exist or agree or otherwise incur any obligation to grant or otherwise create or
permit to exist any security interest in or other lien on any of the Collateral
other than Permitted Liens, (iii) execute or otherwise authenticate or permit to
be filed or remain on file in any public office any Financing Statement, execute
or otherwise authenticate any application for any certificate of title or notice
of lien, or permit to exist any certificate of title, relating to any of the
Collateral and naming any Person other than the Secured Party as a secured
party, except for any Financing Statement, certificate of title or notice of
lien heretofore consented to by the Secured Party in writing or relating solely
to any Permitted Lien, (iv) sell, lease or otherwise dispose of any of the
Collateral or any interest or right in any of the Collateral, except for, until
any occurrence or existence of any Event of Default or any giving by the Secured
Party to the Debtor of any notice to the contrary and provided that no Event of
Default occurs thereby or exists immediately thereafter, in the ordinary course
of the business of the Debtor, (A) any sale, lease or other disposition of any
Inventory, Farm Product or worn-out or obsolete Equipment included in the
Collateral, (B) any sale, lease or other disposition by the Debtor of any
Equipment included in the Collateral in connection with the acquisition by the
Debtor of Equipment of equal or greater value that is not subject to any
security interest or other lien other than Permitted Liens, (C) any license of
any Intellectual Property included in the Collateral provided that such license
does not materially interfere with the conduct of the business of the Debtor or
(D) any use of any money of the Debtor, funds in any Deposit Account of the
Debtor or funds represented by any certificate of deposit of the Debtor in
partial or complete satisfaction of any obligation of the Debtor incurred in the
ordinary course of the business of the Debtor, (v) manufacture, use, operate,
permit the use or operation of or sell, lease or otherwise dispose of any of the
Collateral in any manner that would or might violate or result in any violation
of applicable law (including, but not limited to, the Fair Labor Standards Act
and any environmental or criminal statute) or any policy providing any insurance
on any of the Collateral, (vi) change or permit any change in the location of
any of the Collateral not in the possession or control of or en route to or from
the Secured Party other than mobile Equipment, (vii) cause or permit any Goods
included in the Collateral to become an Accession to any Goods not included in
the Collateral, (viii) cause or permit any Goods included in the Collateral to
be subject to any negotiable Document, (ix) use any Intellectual Property
included in the Collateral for any use for which registration or application for
registration of such Intellectual Property has not been made, (x) abandon,
permit the abandonment by any licensee of or take, fail to take or permit any
licensee to take or fail to take any action (including, but not limited to,
sufficient use) that would or might result in the invalidation or abandonment of
any Intellectual Property included in the Collateral, (xi) modify, terminate or
attempt or agree or otherwise incur any obligation to modify or terminate any
Control Agreement or any contract with a Securities Intermediary or Commodity
Intermediary under which any Securities Account or Commodity Account included in
the Collateral is established or maintained, (xii) give Control of any Deposit
Account, Electronic Chattel Paper, Investment Property or Letter-of-Credit Right
included in the Collateral to any Person other than the Secured Party, whether
by entering into
 

 
7

--------------------------------------------------------------------------------

 
 
any agreement, instrument or other Record with a Bank, Securities Intermediary
or Commodity Intermediary for the purpose of giving a Person other than the
Secured Party Control of any Deposit Account or Investment Property included in
the Collateral or otherwise, (xiii) withdraw any money or other property from
any Securities Account or Commodity Account included in the Collateral, (xiv)
exercise any Incidental Property Right included in the Collateral, or take any
other action, that would or might adversely affect the validity, perfection or
priority of any Security Interest or the value of any of the Collateral, cause
any Event of Default or any event or condition that, after notice, lapse of time
or both notice and lapse of time, would constitute any Event of Default,
adversely affect any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement or authorize
or permit the dissolution, liquidation or sale of any Person (including, but not
limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) obligated with respect to any of the Collateral, (xv)
provide to the Secured Party or permit to be provided to the Secured Party on
his, her or its behalf any certificate, financial statement or other Record that
contains any statement of fact that is incorrect or misleading in any material
respect or omits to state any fact necessary to make any statement of fact
contained therein not incorrect or misleading in any material respect or
(xvi) upon or at any time after any occurrence or existence of any Event of
Default or any giving by the Secured Party to the Debtor of any notice to the
contrary, (A) enforce, extend, renew, refinance or otherwise modify or replace,
request, demand, accept, collect or otherwise realize upon, compromise, cancel,
discharge, subordinate, accelerate, give any receipt, release or discharge
relating to, commence, prosecute or settle any action or other legal proceeding
relating to, waive or forbear from exercising any right or remedy relating to or
adversely affect any obligation of any Person (including, but not limited to,
any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) obligated with respect to any of the Collateral relating to any of
the Collateral, (B) agree or otherwise incur any obligation to do anything
described in clause (xvi)(A) of this sentence, (C) make any trade in any
Securities Account or Commodity Account included in the Collateral or (D)
exercise any Incidental Property Right included in the Collateral.
 
c.            Additional Covenants Triggered by Request of Secured
Party.  Promptly upon the request of the Secured Party, the Debtor shall (i)
execute and deliver to the Secured Party each Financing Statement, application
for any certificate of title, notice of lien, instrument of assignment, proxy
and other Record, and take each other action (including, but not limited to,
making any endorsement), requested by the Secured Party to perfect, maintain the
validity, perfection or priority of or enforce any Security Interest (including,
but not limited to, (A) giving Control of any Deposit Account, Electronic
Chattel Paper, Investment Property or Letter-of-Credit Right included in the
Collateral to the Secured Party, whether by providing to the Secured Party for
execution or other authentication by the Secured Party a Control Agreement, in
form and substance satisfactory to the Secured Party, that is executed or
otherwise authenticated by the Debtor and any Bank, Securities Intermediary or
Commodity Intermediary establishing or maintaining a Deposit Account included in
the Collateral or a Securities Account or Commodity Account to which any
Investment Property included in the Collateral is credited or otherwise, (B)
providing to the Secured Party an agreement, instrument or other Record, in form
and substance satisfactory to the Secured Party, executed or otherwise
authenticated by any bailee of any portion of the Collateral, acknowledging that
such bailee holds such portion of the Collateral for the benefit of the Secured
Party and agreeing to act with respect to such portion of the Collateral in
accordance with the instructions of the Secured Party without any need for any
 

 
 
8

--------------------------------------------------------------------------------

 

authorization of the Debtor and (C) registering with the appropriate public
office or offices any Intellectual Property included in the Collateral),
otherwise protect the interest of the Secured Party in or collect, sell, lease
or otherwise dispose of or otherwise realize upon any of the Collateral, whether
under applicable law (including, but not limited to, the Federal Assignment of
Claims Act and the Lien Law of the State of New York) or otherwise, verify any
of the Collateral or any insurance on any of the Collateral or otherwise
accomplish any purpose of this Agreement, (ii) deliver to the Secured Party each
Tangible Chattel Paper, Document, Instrument, Certificated Security and tangible
Record included in the Collateral, together with each endorsement, instrument of
assignment and other Record that the Secured Party requests to accomplish the
assignment or other transfer of such Tangible Chattel Paper, Document,
Instrument, Certificated Security or tangible Record to the Secured Party (with
all signatures guaranteed by such Person and in such manner as are satisfactory
to the Secured Party), and, until such delivery, hold such Tangible Chattel
Paper, Document, Instrument, Certificated Security or tangible Record in trust
for the Secured Party, (iii) deliver to any Securities Intermediary designated
by the Secured Party any Certificated Security included in the Collateral,
together with each endorsement, instrument of assignment and other Record that
such Securities Intermediary requests to accomplish the assignment or other
transfer of such Certificated Security to such Securities Intermediary (with all
signatures guaranteed by such Person and in such manner as are satisfactory to
such Securities Intermediary), instruct such Securities Intermediary to hold
such Certificated Security for the account of the Secured Party and, until such
delivery, hold such Certificated Security in trust for the Secured Party,
(iv) cause any Security Interest in any General Intangible or Investment
Property included in the Collateral that is not represented by a Certificated
Security to be registered to or otherwise reflected in the name of the Secured
Party or any Person designated by the Secured Party, (v) cause a Certificated
Security to be issued to represent any Uncertificated Security included in the
Collateral, (vi) cause any Person (including, but not limited to, any Account
Debtor, Issuer, Bank, Securities Intermediary or Commodity Intermediary)
obligated with respect to any Deposit Account, General Intangible or Investment
Property included in the Collateral to provide to the Secured Party a complete
and accurate copy of each statement, confirmation, notice, proxy statement,
proxy and other communication relating to such Deposit Account, General
Intangible or Investment Property, (vii) cause each Instrument representing
Proceeds or other proceeds of any of the Collateral to be made payable, as
requested by the Secured Party, to the Secured Party alone or the Secured Party
and the Debtor jointly, (viii) provide to the Secured Party all information
requested by the Secured Party and relating to (A) any of the Collateral
(including, but not limited to, information requested by the Secured Party to
monitor the market value of any of the Collateral), (B) any Person (including,
but not limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) obligated with respect to any of the Collateral, (C) the
Debtor, (D) any Other Obligor or (E) the business, operations, assets, affairs
or condition (financial or other) of the Debtor or any Other Obligor (including,
but not limited to, financial statements prepared in a form satisfactory to the
Secured Party and, if requested by the Secured Party, audited, reviewed or
compiled by an independent certified public accountant satisfactory to the
Secured Party), (ix) enter into each warehousing, lockbox or other custodial
arrangement with respect to any of the Collateral requested by the Secured
Party, (x) permit each director, officer, employee, accountant, attorney and
other agent of the Secured Party to inspect the Collateral and audit, copy and
extract each Record included in the Collateral, (xi) provide to the Secured
Party an agreement, instrument or other Record, in form and substance
satisfactory
 

 
9

--------------------------------------------------------------------------------

 

to the Secured Party, (A) executed by each Person having any interest, whether
as an owner, mortgagee, secured party or lessee or otherwise, in any premises,
or any Goods not included in the Collateral, to which is affixed or in or on
which is installed or located any of the Collateral, (B) disclaiming any
interest of such Person in any of the Collateral and (C) authorizing the Secured
Party, upon or at any time after any occurrence or existence of any Event of
Default, to (I) enter upon any premises of such Person to which is affixed or in
or on which is installed or located any of the Collateral, (II) take possession
of and remove from any such premises and any Goods of such Person not included
in the Collateral any of the Collateral affixed to or installed or located in or
on any such premises or Goods and (III) remain on and use any such premises in
completing any work in process included in the Collateral or storing, preparing
for any sale, lease or other disposition or collecting, selling, leasing or
otherwise disposing of or otherwise realizing upon any of the Collateral,
without by doing any of the things described in clauses (xi)(C)(I) through (III)
of this sentence incurring any liability to such Person, except for unreasonable
damage to any such premises or Goods directly resulting from doing so,
(xiii) upon or at any time after any occurrence or existence of any Event of
Default, assemble and make available to the Secured Party at any place
designated by the Secured Party and reasonably convenient to the Secured Party
and the Debtor (A) all Goods included in the Collateral other than Fixtures,
growing crops and standing timber and (B) all Tangible Chattel Paper and
tangible Records included in the Collateral and (xiv) execute or otherwise
authenticate and deliver to the Secured Party a security agreement, in form and
substance satisfactory to the Secured Party granting to the Secured Party a
security interest in each Commercial Tort Claim of the Debtor to secure the
payment and performance of the Obligations.
 
d.            Additional Covenants if Collateral Includes Unregistered
Security.  If the Collateral includes any Security required to be registered
pursuant to applicable law (including, but not limited to, the Securities Act of
1933) before being permitted to be sold or otherwise disposed of, or offered for
sale or other disposition, by the Secured Party, (i) the Debtor shall not
(A) take any action to permit the issuer of such Security to issue any other
Security or any Incidental Property Right relating to any other Security or
(B) sell or otherwise dispose of or take any other action with respect to any
other Security or any Incidental Property Right relating to any other Security
if such sale or other disposition or other action would be required to be
considered in determining whether any sale or other disposition of such Security
would be permissible without registration pursuant to such law, and (ii)
promptly upon the request of the Secured Party, the Debtor shall (A) execute and
deliver to the Secured Party or any other Person (including, but not limited to,
the Securities and Exchange Commission) each form, schedule and other Record
(including, but not limited to, any form giving a notice of a proposed sale of
securities pursuant to Rule 144 of the Securities and Exchange Commission)
necessary to permit any sale or other disposition of such Security without
registration pursuant to such law, (B) use his, her or its best efforts to cause
the issuer of such Security to take each action necessary to (I) permit any sale
or other disposition of such Security without registration pursuant to such law,
(II) register such Security pursuant to such law and (III) permit any public
sale or other disposition of such Security in each jurisdiction determined by
the Secured Party and (C) execute and deliver to the Secured Party each
agreement, instrument and other Record requested by the Secured Party to
indemnify each Person who or that is an underwriter of such Security against
each liability, cost and expense (including, but not limited to, if such Person
retains counsel for advice, litigation or any other purpose, reasonable
attorneys’ fees and disbursements) incurred by such Person as a result of such
sale or other disposition.
 

 
10

--------------------------------------------------------------------------------

 


 
5.           POWER OF ATTORNEY; IRREVOCABLE PROXY.  Upon or at any time after
any occurrence or existence of any Event of Default, the Debtor irrevocably and
unconditionally appoints the Secured Party as the attorney-in-fact of the
Debtor, with full power of substitution and revocation, to take, in the name and
on behalf of the Debtor or otherwise, each action relating to any of the
Collateral that the Debtor could take (including, but not limited to,
(a) receiving and collecting any mail addressed to the Debtor, directing the
place of delivery of any such mail, opening any such mail and removing from any
such mail and retaining any enclosure evidencing or relating to any of the
Collateral, (b) obtaining, settling and canceling any insurance on any of the
Collateral and using any payment in connection with any such insurance to pay
any of the Obligations, whether due or not due, and (c) taking any action
described in Section 4 of this Agreement), except that, until any notice of
intention to do so is given by the Secured Party to the Debtor, the Secured
Party may not, as such attorney-in-fact, except as expressly permitted by this
Agreement, exercise or direct the exercise of any Incidental Property Right
relating to any General Intangible or Investment Property included in the
Collateral or sell, lease or otherwise dispose of any of the Collateral.
 
6.           CERTAIN RIGHTS, REMEDIES AND DUTIES.
 
a.           Rights and Remedies Pursuant to Applicable Law.  With respect to
the Collateral, the Secured Party shall have each applicable right and remedy
pursuant to applicable law (including, but not limited to, Article 9 of the
Uniform Commercial Code) or this Agreement.
 
b.           Additional Rights Without Event of Default.  The Secured Party
shall have the right to (i) file in any public office, without any signature or
other authorization by the Debtor, each Financing Statement relating to any of
the Collateral that the Secured Party desires to file, (ii) direct each Person
issuing any insurance on any of the Collateral to make directly and solely to
the Secured Party each payment in connection with any such insurance,
(iii) verify any of the Collateral in any manner or through any medium, whether
directly with any Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect thereto or otherwise or in the name of the Debtor or otherwise,
(iv) notify each Person (including, but not limited to, any Account Debtor,
Issuer, Bank, Securities Intermediary or Commodity Intermediary) obligated with
respect to any of the Collateral of the interest of the Secured Party therein,
direct such Person to make each payment with respect thereto directly and solely
to the Secured Party and take control of all Proceeds and other proceeds
thereof, (v) deliver any notice of exclusive control pursuant to any Control
Agreement, (vi) exchange any certificate representing any of the Collateral for
a certificate of a larger or smaller denomination and (vii) cause to be
transferred to or registered in the name of the Secured Party or any nominee,
Securities Intermediary, Commodity Intermediary or other agent of the Secured
Party any of the Collateral so that the Secured Party appears as the sole owner
of record thereof, whether such transfer or registration is made with or without
reference to this Agreement or any Security Interest.  Any Financing Statement
referred to in clause (i) of the preceding sentence may, but shall not be
required to, use the term all personal property of the Debtor or all assets of
the Debtor or similar terminology to refer to the collateral covered thereby.
 
c.           Additional Rights Upon or After Event of Default.  Upon or at any
time after any occurrence or existence of any Event of Default, the Secured
Party shall have the right to, for the purpose of preserving or enhancing the
value of any of the Collateral or exercising any right or remedy of the Secured
Party pursuant to this Agreement or arising or accruing as a result of this
Agreement, (i) perform each obligation of the Debtor pursuant to this Agreement,
(ii) without any judicial process but without any breach of the peace, (A) enter
upon each premises of the Debtor, (B) store and provide for the guarding and
maintenance in good condition of any of the Collateral located on such premises,
take possession of and remove from each such premises any of the Collateral and
(C) remain on and use each such premises, and use all Equipment and Fixtures of
the Debtor, whether or not included in the Collateral, in completing any work in
process included in the Collateral or storing, preparing for any sale, lease or
other disposition or collecting, selling, leasing or otherwise disposing of or
otherwise realizing upon any of the Collateral, (iii) exercise any Incidental
Property Right included in the Collateral, (iv) declare all right, title and
interest of the Debtor in and to any Intellectual Property included in the
Collateral to be vested in the Secured Party, (v) grant any license, whether
exclusive or nonexclusive, in any Intellectual Property included in the
Collateral to such Person, for such period, on such terms and in such manner as
is determined by the Secured Party and (vi) without the payment of any
compensation of any kind, use each General Intangible (including, but not
limited to, each item of Intellectual Property, license and franchise) of the
Debtor, whether or not included in the Collateral, to the extent of the rights
of the Debtor therein, for the purpose of exercising any right or remedy of the
Secured Party pursuant to this Agreement or arising or accruing as a result of
this Agreement, and, to such extent for such purpose, the Debtor irrevocably
grants the Secured Party a nonexclusive license in each such General Intangible.
 
 
11

--------------------------------------------------------------------------------

 
 
d.           Additional Rights if Collateral Includes Unregistered Security.  If
the Collateral includes any Security required to be registered pursuant to
applicable law (including, but not limited to, the Securities Act of 1933)
before being permitted to be sold or otherwise disposed of, or offered for sale
or other disposition, by the Secured Party and upon or at any time after any
occurrence or existence of any Event of Default the Secured Party opts for any
sale or other disposition of such Security without such registration, (i) the
Secured Party shall not be obligated to delay such sale or other disposition to
permit such registration, and (ii) in order to comply with such law, the Secured
Party shall have the right to restrict the prospective purchasers in such sale
or other disposition (including, but not limited to, restricting such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restrict the terms of such sale or other disposition
(including, but not limited to, restricting future sales and other dispositions)
and impose other restrictions on any aspect of such sale or other disposition
(including, but not limited to, the advertising or conduct thereof).
 
e.           Standards for Sale or Other Disposition in Commercially Reasonable
Manner.  If upon or at any time after any occurrence or existence of any Event
of Default the Secured Party opts for any sale or other disposition of any of
the Collateral, (i) no restriction on the prospective purchasers in such sale or
other disposition (including, but not limited to, a restriction of such
prospective purchasers to Persons meeting specified requirements as to financial
sophistication or intent to purchase for investment and not with a view to sale
or other disposition), restriction on the terms of such sale or other
disposition (including, but not limited to, restricting future sales and other
dispositions) or other restriction on any aspect of such sale or other
disposition (including, but not limited to, the advertising or conduct thereof)
imposed by the Secured Party in order to comply with applicable law (including,
but not limited to, the Securities Act of 1933 and any banking statute) shall be
a factor in determining such sale or other disposition to have been made in
other than a commercially reasonable manner, and (ii) such sale or other
disposition shall not be determined to have been made in other than a
commercially reasonable manner solely by reason of (A) it not being made at the
time and place therefor specified in any notice thereof provided that the
adjournment thereof is announced at such specified time and place or a time and
place announced at any adjournment thereof, (B) it being a public or private
sale or other disposition (including, but not limited to, a sale or other
disposition using an interest site that provides for the auction of assets of
the type included in the Collateral or have the reasonable capability of doing
so or that matches buyers and sellers of such assets), (C) it being made in one
parcel, in more than one parcel, at one time or at different times, (D) it
involving the sale or other disposition of any of the Collateral either for
future delivery or for future payment without retention by the Secured Party
until such future payment and the failure of such future delivery or such future
payment to occur or (E) the failure of the Secured Party to comply with any
contract between the Secured Party and the Debtor with respect to any aspect
thereof (including, but not limited to, the advertising or conduct thereof).
 
f.           Application of Proceeds.  The Secured Party shall apply all
proceeds received by the Secured Party from any collection or sale, lease or
other disposition of or other recovery upon or otherwise on account of any of
the Collateral (including, but not limited to, as money payable pursuant to any
insurance on any of the Collateral) first to liabilities, costs and expenses
described in Section 8 of this Agreement and then to the remainder of the
Obligations, whether due or not due, in any order determined by the Secured
Party.
 
7.           STANDARDS OF CARE.
 
a.            Collateral Transferred to or Registered in Name of Secured Party
or Agent of Secured Party.  The Secured Party shall be deemed to have exercised
reasonable care in the custody or preservation of any of the Collateral that is
transferred to or registered in the name of the Secured Party or any nominee,
Securities Intermediary, Commodity Intermediary or other agent of the Secured
Party if (i) the treatment thereof by the Secured Party or such nominee,
Securities Intermediary, Commodity Intermediary or other agent is substantially
equal to the treatment by the Secured Party of assets of the Secured Party of a
similar nature or (ii) the Secured Party takes any action in the custody or
preservation thereof reasonably specified by the Debtor in a written notice
received by the Secured Party in a reasonable time to evaluate and take such
action; provided, however, that (A) any failure to take such action shall not of
itself be
 


deemed to be a failure to exercise such reasonable care, (B) in no event shall
the Secured Party be obligated to take such action if the Secured Party
determines that doing so would or might have any adverse effect on the value of
any of the Collateral or otherwise be incompatible with any provision or purpose
of this Agreement and (C) in no event shall the Secured Party be obligated to
(I) preserve any right or remedy against any prior party obligated pursuant to
any of the Collateral, whether or not in the possession or under the control of
the Secured Party, (II) ascertain or notify the Debtor of any maturity, call,
exchange, conversion, redemption, offer, tender or similar matter relating to
any of the Collateral, whether or not the Secured Party has knowledge thereof,
or (III) provide to the Debtor any statement, confirmation, notice, proxy
statement, proxy or other communication received by the Secured Party or any
nominee, Securities Intermediary, Commodity Intermediary or other agent of the
Secured Party and relating to any of the Collateral.
 
b.            Actions and Omissions by Secured Party or Agent of Secured
Party.  Neither the Secured Party nor any director, officer, employee,
accountant, attorney or other agent of the Secured Party shall be liable for any
action taken or not taken, whether in exercising or refraining from exercising
any right or remedy pursuant to this Agreement or arising or accruing as a
result of this Agreement or otherwise, with respect to any of the Collateral
(including, but not limited to, any liability for loss of, damage to or decrease
in the value of any of the Collateral) except to the extent caused by his, her
or its gross negligence, bad faith or willful misconduct.
 
 
12

--------------------------------------------------------------------------------

 
 
8.           EXPENSES; INDEMNIFICATION.
 
a.           Expenses.  The Debtor shall pay to the Secured Party on demand each
cost and expense (including, but not limited to, if the Secured Party retains
counsel for advice, litigation or any other purpose, reasonable attorneys’ fees
and disbursements) heretofore or hereafter incurred by the Secured Party in
(i) searching for, filing or recording or obtaining any information relating to
any Financing Statement, application for any certificate of title, notice of
lien, instrument of assignment or other Record relating to any of the Collateral
or otherwise obtaining any information relating to the Debtor or any of the
Collateral, (ii) negotiating the entry into any Control Agreement relating to
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right included in the Collateral, (iii) taking any action
pursuant to this Agreement or in connection with the custody or preservation of
any of the Collateral or (iv) endeavoring to (A) enforce any obligation of the
Debtor pursuant to this Agreement or preserve or exercise any right or remedy of
the Secured Party pursuant to this Agreement or arising or accruing as a result
of this Agreement or (B) preserve or exercise any right or remedy relating to,
take possession of, remove from any premises, store, prepare for any sale, lease
or other disposition or collect, sell, lease or otherwise dispose of or
otherwise realize upon any of the Collateral.  After such demand for the payment
of any cost or expense incurred by the Secured Party in performing any
obligation of the Debtor pursuant to this Agreement, the Debtor shall pay
interest at an annual rate equal to the lesser of 25% or the highest rate
permitted by applicable law on the portion of such cost or expense remaining
unpaid.
 
b.           Indemnification.  The Debtor shall indemnify the Secured Party and
each director, officer, employee, accountant, attorney and other agent of the
Secured Party on demand, without any limitation as to amount, against each
liability, cost and expense (including, but not limited to, if the Secured Party
retains counsel for advice, litigation or any other purpose, reasonable
attorneys’ fees and disbursements) heretofore or hereafter imposed on, incurred
by or asserted against the Secured Party or such director, officer, employee,
accountant, attorney or other agent as a result of any claim (including, but not
limited to, any claim involving any allegation of any violation of applicable
law (including, but not limited to, any environmental or criminal statute)),
however asserted and whether now existing or hereafter arising or accruing,
arising out of any manufacture, purchase or other acquisition, ownership,
possession, control, use, operation or sale, lease or other disposition of any
of the Collateral except to the extent caused by the gross negligence, bad faith
or willful misconduct of the Secured Party or such director, officer, employee,
accountant, attorney or other agent.
 
9.           TERMINATION.  This Agreement shall remain in full force and effect
until and shall terminate only upon (a) the actual receipt by an officer of the
Secured Party at the chief executive office of the Secured Party of a written
notice of (i) the termination of this Agreement by the Debtor, (ii) if the
Debtor is an individual, the death of the Debtor or the judicial declaration of
the Debtor’s incompetence or (iii) if the Debtor is not an individual, the
dissolution or cessation of existence of the Debtor, (b) the expiration of a
reasonable period of time for the Secured Party to act upon such written notice
and (c) the final and indefeasible payment in full of (i) each portion of the
Obligations (A) arising or accrued before such receipt of such written notice
and the expiration of such period of time, (B) thereafter arising or accruing as
a result of any credit or other financial accommodation theretofore committed or
otherwise agreed to by the Secured Party or (C) thereafter arising or accruing
as a result of any of the Obligations described in clause (c)(i)(A) or (B) of
this sentence (including, but not limited to, (I) all interest, fees, charges,
costs and expenses thereafter arising or accruing with respect to any of the
Obligations described in such clause (c)(i)(A) or (B) and (II) all of the
Obligations thereafter arising or accruing as a result of any direct or indirect
extension, renewal, refinancing or other modification or replacement of any of
the Obligations described in such clause (c)(i)(A) or (B)) and (ii) each
liability, cost and expense that the Debtor is obligated to pay pursuant to
Section 8 of this Agreement, whether theretofore or thereafter arising or
accruing.
 
10.         WAIVER IF COLLATERAL INCLUDES UNREGISTERED SECURITY.  If the
Collateral includes any Security required to be registered pursuant to
applicable law (including, but not limited to, the Securities Act of 1933)
before being permitted to be sold or otherwise disposed of, or offered for sale
or other disposition, by the Secured Party or otherwise might be subject to any
restriction that might affect any attempt by the Secured Party to sell or
otherwise dispose of such Security, (i) the Secured Party shall not have any
duty to attempt to obtain a fair price for such Security in any sale or other
disposition of such Security even though the Obligations may be paid in full
through realization of a lesser price for such Security, and (ii) the Debtor
knowingly, voluntarily, intentionally and irrevocably waives, without any
notice, each right to hold the Secured Party responsible for selling or
otherwise disposing of such Security at an inadequate price even if the Secured
Party accepts the first offer received for or does not approach more than one
possible purchaser of such Security.
 

 
13

--------------------------------------------------------------------------------

 

11.         OBLIGATIONS IMMEDIATELY DUE.  Upon or at any time after any
occurrence or existence of any Event of Default other than, with respect to the
Debtor, any Event of Default described in clause (iii) of Section 1c of this
Agreement, all of the Obligations remaining unpaid shall, in the sole discretion
of the Secured Party and without any notice, demand, presentment or protest of
any kind (each of which is knowingly, voluntarily, intentionally and irrevocably
waived by the Debtor) become immediately due, notwithstanding any agreement to
the contrary.  Upon any occurrence or existence of, with respect to the Debtor,
any Event of Default described in such clause (iii), all of the Obligations
remaining unpaid shall automatically, without any notice, demand, presentment or
protest of any kind (each of which is knowingly, voluntarily, intentionally and
irrevocably waived by the Debtor), become immediately due, notwithstanding any
agreement to the contrary.  Nothing in this Section 11 shall render any of the
Obligations payable on demand payable otherwise than on demand.
 
12.         TERMINATION OF OBLIGATION TO LEND.  Upon any occurrence or existence
of any Event of Default, any obligation of the Secured Party to extend any
credit or other financial accommodation to the Debtor shall terminate,
notwithstanding any commitment or other agreement to the contrary.
 
13.         REPRESENTATIONS AND WARRANTIES.  The Debtor represents and warrants
to the Secured Party as follows:
 
a.            Debtor Information.  The exact legal name of the Debtor, the
residence of the Debtor if the Debtor is an individual and the jurisdiction of
organization and chief executive office of the Debtor if the Debtor is not an
individual are as indicated at the beginning of this Agreement.
 
b.            Authority.  The execution, delivery to the Secured Party and
performance of this Agreement and each Control Agreement, and the grant or other
creation of each Security Interest, by the Debtor (i) do not and will not
violate applicable law, any judgment or order of any court, agency or other
governmental body by which the Debtor is bound or, if the Debtor is not an
individual, any certificate or articles of incorporation or organization,
by-laws, operating or partnership agreement or other charter, organizational or
other governing document of the Debtor or any resolution or other action of
record of any shareholders, members, directors or managers of the Debtor,
(ii) do not and will not violate or constitute any default under any agreement,
instrument or other Record by which the Debtor is bound, (iii) if the Debtor is
not an individual, are and will be in furtherance of the purposes and within the
power and authority of the Debtor and (iv) do not and will not require any
authorization of, notice to or other act by or relating to any Person
(including, but not limited to, if the Debtor is not an individual, any
shareholder, member, director or manager of the Debtor) that has not been duly
obtained, given or done and is not in full force and effect.
 
c.            Enforceability.  This Agreement is, and each Control Agreement is
or, if not now existing, will be enforceable in accordance with its terms
against the Debtor.
 
d.            Certificate or Questionnaire.  Each statement or answer contained
in any certificate or questionnaire submitted by or on behalf of the Debtor to
the Secured Party in connection with this Agreement is complete and accurate.
 

 
14

--------------------------------------------------------------------------------

 



 
e.            Rights with Respect to Collateral.  Except as heretofore disclosed
by the Debtor to the Secured Party in writing, there exists (i) no security
interest in or other lien on any of the Collateral other than Permitted Liens,
(ii) no presently effective Financing Statement or certificate of title, and no
pending application for any certificate of title or notice of lien, relating to
any of the Collateral and naming any Person other than the Secured Party as a
secured party other than those relating solely to Permitted Liens, (iii) no
contractual or other restriction on the grant or other creation of any security
interest in or assignment, pledge or hypothecation of any of the Collateral,
(iv) no demand, claim, counterclaim, setoff or defense, no action or other legal
proceeding, and no outstanding judgment or order of any court, agency or other
governmental body, relating to any of the Collateral and (v) no Control
Agreement (A) that relates to any Deposit Account, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Right included in the Collateral and (B)
to which the Secured Party is not a party.
 
f.            Actions with Respect to Collateral.  Except as heretofore
disclosed by the Debtor to the Secured Party in writing, the Debtor has not
(i) sold, leased or otherwise disposed of any of the Collateral or any interest
or right in any of the Collateral or (ii) extended, renewed, refinanced or
otherwise modified or replaced, compromised, canceled, discharged, subordinated,
accelerated, waived, forborne from exercising any right or remedy relating to or
adversely affected any obligation of any Person (including, but not limited to,
any Account Debtor, Issuer, Bank, Securities Intermediary or Commodity
Intermediary) relating to any of the Collateral.
 
g.            Accounts, Chattel Paper, Deposit Accounts, Documents, General
Intangibles, Instruments, Investment Property, Letter- of-Credit Rights and
Letters of Credit.  Each Account, Chattel Paper, Deposit Account, Document,
General Intangible, Instrument, item of Investment Property, Letter-of Credit
Right and letter of credit included in the Collateral is or, if not now
existing, will be genuine, in all respects what it purports to be and
enforceable in accordance with its terms against each Person (including, but not
limited to, any Account Debtor, Issuer, Bank,  Securities Intermediary or
Commodity Intermediary) obligated with respect thereto, subject to no demand,
claim, counterclaim, setoff or defense.
 
h.            Intellectual Property.  The Debtor (i) duly owns or is duly
licensed to use and is not prohibited from using any Intellectual Property the
Debtor uses and (ii) is not aware of any claim by any Person that the use of any
Intellectual Property the Debtor uses infringes or otherwise violates any right
of such Person in such Intellectual Property or that any registration of such
Intellectual Property is other than in full force and effect.  Each registration
of and each right of the Debtor in any Intellectual Property included in the
Collateral is in full force and effect.
 
i.            Rights with Respect to Locations of Collateral.  The Debtor has
and will have the right to (i) keep all of the Collateral now or hereafter
located at any location at such location and (ii) plant and grow crops and
timber on and harvest and remove crops and timber from any real property on
which any growing crop or standing timber now or hereafter included in the
Collateral is located.
 
j.            Locations of Standing Timber.  All real property on which any
standing timber included in the Collateral is located is fully and accurately
described on a schedule attached to and made a part of this Agreement.
 
k.            Incorrect or Misleading Information.  The Debtor has not provided
to the Secured Party or permitted to be provided to the Secured Party on his,
her or its behalf any certificate, financial statement or other Record that
contains any statement of fact that is incorrect or misleading in any material
respect or omits to state any fact necessary to make any statement of fact
contained therein not incorrect or misleading in any material respect.
 
14.           CERTAIN CONSENTS AND WAIVERS.
 
a.            Consents.  Except to the extent expressly provided in this
Agreement, this Agreement shall not be modified or terminated, no Security
Interest, no obligation of the Debtor pursuant to this Agreement and no right,
remedy or power of the Secured Party pursuant to this Agreement or arising or
accruing as a result of this Agreement shall be impaired or otherwise adversely
affected, and no such right, remedy or power shall be waived, by any act,
omission or other thing, whether heretofore occurred or hereafter
occurring.  The Debtor knowingly, voluntarily, intentionally and irrevocably
consents, without any notice, to each act, omission and other thing, whether
heretofore occurred or hereafter occurring, that would or might, but for such
consent, modify or terminate this Agreement, impair or otherwise adversely
affect any Security Interest or any such obligation, right, remedy or   power
operate as a waiver of any such right, remedy or power.  Without limiting the
generality of the preceding two sentences, this Agreement shall not be modified
or terminated by, no Security Interest and no such obligation, right, remedy or
power shall be impaired or otherwise adversely affected by, no such right,
remedy or power shall be waived by, and such consent shall apply to, whether
heretofore occurred or hereafter occurring, (i) any direct or indirect
extension, renewal, refinancing or other modification or replacement of, or any
assignment or other transfer, compromise, cancellation, discharge, invalidity,
impairment, unenforceability or change in any term or condition of, defense with
respect to or grant of any participation in, any of the Obligations or any other
obligation of the Debtor or any Other Obligor or other Person, (ii) any
acceptance of any Other Obligor, (iii) any taking, increase or decrease in
value, impairment or release of, collection or sale, lease or other disposition
of or other realization upon or failure or delaying to call for, take any
property as, hold, preserve, protect, insure or collect, sell, lease or
otherwise dispose of or otherwise realize upon any of the Collateral or any
Other Collateral, (iv) any failure or delaying to perfect, keep perfected or
maintain the priority of any security interest in or other lien on any of the
Collateral or any Other Collateral, (v) any exercise or waiver of, failure or
delaying to exercise, forbearance from exercising or failure to give any notice
prior to exercising any right, remedy or power of the Secured Party or any other
Person relating to any of the Obligations, any of the Collateral or any Other
Collateral or against the Debtor or any Other Obligor or other Person, (vi) any
case or other proceeding pursuant to any bankruptcy, insolvency or similar
statute with respect to the Debtor or any Other Obligor or other Person, (vii)
any failure of the Secured Party or any other Person to make, prove or vote any
claim relating to any of the Obligations, any of the Collateral or any Other
Collateral, or any failure of any such claim to be allowed, in any case or other
proceeding pursuant to any bankruptcy, insolvency or similar statute, (viii) the
Obligations being at any time or from time to time paid in full or reduced and
then increased or exceeding any amount, (ix) any refusal or other failure of the
Secured Party or
 

 
15

--------------------------------------------------------------------------------

 

any other Person to grant any or any additional credit or other financial
accommodation to the Debtor or any Other Obligor or other Person or provide to
the Debtor any or complete and accurate information relating to any Other
Obligor or other Person or the business, operations, assets, affairs or
condition (financial or other) of any Other Obligor or other Person, (x) any
notice to the Secured Party or any other Person from any Other Obligor or other
Person not to grant any or any additional credit or other financial
accommodation to the Debtor or to take or not to take any other action, (xi) the
acceptance by the Secured Party or any other Person of any agreement, instrument
or other Record intended by the Debtor or any Other Obligor or other Person but
not by the Secured Party to create an accord and satisfaction with respect to
any of the Obligations or any other obligation of the Debtor or any Other
Obligor or other Person, (xii) the manner or order of any collection or sale,
lease or other disposition of or other realization upon any of the Collateral or
any Other Collateral, (xiii) the manner or order of application of any money
applied in payment of any of the Obligations, (xiv) any change in the ownership,
membership, location, business, name, identity or structure of the Debtor or any
Other Obligor or other Person or (xv) the execution and delivery to the Secured
Party by any Other Obligor or other Person of any agreement, instrument or other
Record providing any Other Collateral.
 
b.            Waivers.  The Debtor knowingly, voluntarily, intentionally and
irrevocably waives, without any notice, each act and other thing upon which, but
for such waiver, any Security Interest, any obligation of the Debtor pursuant to
this Agreement or any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement would or
might be conditioned.  Without limiting the generality of the preceding
sentence, no Security Interest and no such obligation, right, remedy or power
shall be conditioned upon, and such waiver shall apply to, (i) the acceptance of
this Agreement by the Secured Party, (ii) any demand upon or presentment or
protest to the Debtor or any Other Obligor or other Person, (iii) any exercise
of any right, remedy or power of the Secured Party or any other Person relating
to any of the Obligations, any of the Collateral or any Other Collateral or
against the Debtor or any Other Obligor or other Person or (iv) any notice to
the Debtor or any Other Obligor or other Person of the acceptance of this
Agreement by the Secured Party, any incurring or nonpayment of any of the
Obligations, any occurrence or existence of any Event of Default or any other
event or condition of default relating to any of the Obligations, any of the
Collateral or any Other Collateral, any decrease in the value of any of the
Collateral or any Other Collateral, any exercise of any right, remedy or power
of the Secured Party or any other Person relating to any of the Obligations, any
of the Collateral or any Other Collateral or against the Debtor or any Other
Obligor or other Person, any action taken or not taken by the Secured Party or
any other Person or any other matter.
 

 
16

--------------------------------------------------------------------------------

 

15.           NOTICES AND OTHER COMMUNICATIONS.
 
a.            By Secured Party to Debtor.  Each notice and other communication
by the Secured Party to the Debtor relating to this Agreement (i) may be given
orally, in writing or by facsimile or electronic mail, (ii) if given in writing,
may be directed to the Debtor at the last address of the Debtor shown in the
Records of the Secured Party relating to this Agreement, (iii) if sent by mail
or overnight courier service, shall be deemed to have been given when deposited
in the mail, first-class or certified postage prepaid, or accepted by any post
office or overnight courier service for delivery and to have been received by
the Debtor upon the earlier of (A) the actual receipt thereof or (B) five days
after being so deposited or accepted, (iv) if given by facsimile, may be
directed to the Debtor at the last telephone number for receipt of facsimiles by
the Debtor shown in such Records and (v) if given by electronic mail, may be
directed to the Debtor at the last electronic mail address of the Debtor shown
in such Records.  Each requirement under applicable law of reasonable notice of
any event by the Secured Party to the Debtor shall be deemed to have been met if
a notice of such event is given by the Secured Party to the Debtor at least five
days before the date on or after which such event is to occur.
 
b.            By Debtor to Secured Party.  Each notice and other communication
by the Debtor to the Secured Party (i) shall be in writing and (ii) shall be
deemed to have been given only when actually received by an officer of the
Secured Party at the chief executive office of the Secured Party.
 
16.           MISCELLANEOUS.
 
a.            Limitation on Security Interest.  The payment of the Obligations
shall not be secured by any Security Interest to the extent of any amount in
excess of the maximum amount the payment of which can be so secured without
rendering such Security Interest unenforceable under applicable law as a
fraudulent conveyance or transfer.
 
b.            Reliance by Other Persons.  Each Person (including, but not
limited to, any Account Debtor, Issuer, Bank, Securities Intermediary or
Commodity Intermediary) obligated with respect to, and each transfer agent,
registrar and trustee of, any of the Collateral may accept without any question
any exercise by the Secured Party of any right, remedy or power of the Secured
Party pursuant to this Agreement or arising or accruing as a result of this
Agreement.
 
c.            Obligations Relating to Collateral.  The grant or other creation
of any Security Interest shall not constitute any assignment by the Debtor to
the Secured Party of any obligation of the Debtor relating to any of the
Collateral.  The Debtor shall remain obligated to perform each such obligation,
and the Secured Party shall not be obligated to perform any such obligation,
whether or not the Secured Party exercises any right, remedy or power pursuant
to this Agreement or arising or accruing as a result of this Agreement.  The
only obligations of the Secured Party relating to the Collateral shall be, to
the extent required by applicable law, to (i) exercise reasonable care in the
custody or preservation of any of the Collateral that is transferred to or
registered in the name of the Secured Party or any nominee, Securities
Intermediary, Commodity Intermediary or other agent of the Secured Party and
(ii) act in a commercially reasonable manner in exercising with respect to any
of the Collateral any right, remedy or power pursuant to this Agreement or
arising or accruing as a result of this Agreement.
 

 
17

--------------------------------------------------------------------------------

 

d.            Liability.  If more than one Person executes this Agreement, (i)
each of them shall be jointly and severally liable pursuant to this Agreement,
and (ii) this Agreement shall be construed, interpreted and enforced, whether in
any action or other legal proceeding or otherwise, as to each of them as though
each of them had executed and delivered to the Secured Party a separate
agreement identical to this Agreement.
 
e.            Effect on Other Agreements, Instruments and Records.  The
execution, delivery to the Secured Party and performance of this Agreement by
the Debtor shall not modify or terminate any other agreement, instrument or
other Record (including, but not limited to, any agreement, instrument or other
Record granting or otherwise creating any security interest in or other lien on
any of the Collateral or providing any Other Collateral) by which the Debtor or
any Other Obligor or other Person is bound or impair or otherwise adversely
affect any obligation of the Debtor or any Other Obligor or other Person
pursuant to any such other agreement, instrument or other Record.
 
f.            Right of Setoff.  Upon and at any time and from time to time after
any occurrence or existence of any Event of Default, the Secured Party shall
have the right to place an administrative hold on, and set off against each
obligation of the Debtor pursuant to this Agreement, each obligation of the
Secured Party in any capacity to, in any capacity and whether alone or
otherwise, the Debtor, whether now existing or hereafter arising or accruing,
whether or not then due and whether pursuant to any Deposit Account or
certificate of deposit or otherwise.  Such setoff shall become effective at the
time the Secured Party opts therefor even though evidence thereof is not entered
in the Records of the Secured Party until later.
 
g.            Assignment or Grant of Participation.  In conjunction with any
assignment or other transfer of or grant of any participation in any of the
Obligations by the Secured Party, the Secured Party shall have the right to
assign or otherwise transfer or grant any participation in this Agreement, any
Security Interest, any obligation of the Debtor pursuant to this Agreement or
any right, remedy or power of the Secured Party pursuant to this Agreement or
arising or accruing as a result of this Agreement.
 
h.            Binding Effect.  This Agreement shall be binding upon the Debtor,
each other Person who or that becomes bound as a debtor by this Agreement
pursuant to Article 9 of the Uniform Commercial Code and each direct or indirect
legal representative, successor and assignee of the Debtor or any such other
Person and shall inure to the benefit of and be enforceable by the Secured Party
and each direct or indirect successor and assignee of the Secured Party.
 
i.            Entire Agreement, Modifications and Waivers.  This Agreement
contains the entire agreement between the Secured Party and the Debtor with
respect to the subject matter of this Agreement and supersedes each action
heretofore taken or not taken, each course of conduct heretofore pursued,
accepted or acquiesced in, and each oral, written or other agreement and
representation heretofore made, by or on behalf of the Secured Party with
respect thereto. No action heretofore or hereafter taken or not taken, no course
of conduct heretofore or hereafter pursued, accepted or acquiesced in, no oral,
written or other agreement or representation heretofore made, and no agreement
or representation hereafter made other than in writing, by or on behalf of the
Secured Party shall modify or terminate this Agreement, impair or otherwise
adversely affect any Security Interest, any obligation of the Debtor pursuant to
this Agreement or any right, remedy or power of the Secured Party pursuant to
this Agreement or arising or accruing as a result of this Agreement or operate
as a waiver of any such right, remedy or power.  No modification of this
Agreement or waiver of any such right, remedy or power shall be effective unless
made in a writing duly executed by the Secured Party and specifically referring
to such modification or waiver.
 

 
18

--------------------------------------------------------------------------------

 



 
j.            Rights, Remedies and Powers Cumulative.  All rights, remedies and
powers of the Secured Party pursuant to this Agreement or arising or accruing as
a result of this Agreement shall be cumulative, and no such right, remedy or
power shall be exclusive of any other such right, remedy or power.
 
k.            Extent of Consents and Waivers.  Each consent and waiver of the
Debtor contained in this Agreement shall be deemed to have been given to the
extent permitted by applicable law.
 
l.            Exercise of Rights, Remedies and Powers; Requests.  Except as
expressly provided in this Agreement, each right, remedy and power of the
Secured Party pursuant to this Agreement or arising or accruing as a result of
this Agreement may be exercised (i)  at any time and from time to time, (ii) in
the sole discretion of the Secured Party, (iii) without any notice or demand of
any kind and (iv) whether or not any Event of Default or any other event or
condition of default relating to any of the Obligations, any of the Collateral
or any Other Collateral has occurred or existed, but the Secured Party shall not
be obligated to exercise any such right, remedy or power.  Each such right,
remedy and power may be exercised only to the extent that the exercise thereof
does not violate applicable law.  Each request by the Secured Party pursuant to
this Agreement may be made (i) at any time and from time to time, (ii) in the
sole discretion of the Secured Party and (iii) whether or not any Event of
Default or any other event or condition of default relating to any of the
Obligations, any of the Collateral or any Other Collateral has occurred or
existed.
 
m.            Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law.  If, however, any such provision shall be prohibited by or
invalid under such law, it shall be deemed modified to conform to the minimum
requirements of such law, or, if for any reason it is not deemed so modified, it
shall be prohibited or invalid only to the extent of such prohibition or
invalidity without the remainder thereof or any other such provision being
prohibited or invalid.
 
n.            Governing Law.  Except to the extent that Article 9 of the Uniform
Commercial Code provides for the application of the law of any other
jurisdiction, this Agreement shall be governed by and construed, interpreted and
enforced in accordance with the law of the State of New York and the federal law
of the United States without regard to the law of any other jurisdiction.
 
o.            Headings.  In this Agreement, headings of sections are for
convenience of reference only and have no substantive effect.
 
p.            Conflicts.  In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the Loan Agreement, the
provisions of the Loan Agreement shall prevail.
 

 
19

--------------------------------------------------------------------------------

 

17.           CONSENTS AND WAIVERS RELATING TO LEGAL PROCEEDINGS.
 
a.            Jurisdictional consents and waivers.  The Debtor knowingly,
voluntarily, intentionally and irrevocably (i) consents in each action and other
legal proceeding commenced by the Secured Party and arising out of or otherwise
relating to this Agreement, any of the obligations, any of the Collateral or any
other collateral to the nonexclusive personal jurisdiction of any court that is
either a court of record of the State of New York in the County of Onondaga or
Erie or a court of the United States located in the State of New York in the
County of Onondaga or Erie, (ii) waives each objection to the laying of venue of
any such action or other legal proceeding, (iii) waives personal service of
process in each such action and other legal proceeding, (iv) consents to the
making of service of process in each such action and other legal proceeding by
certified mail, return receipt requested directed to the debtor at the last
address of the Debtor shown in the records relating to this Agreement maintained
by the Secured Party with such service of process to be deemed completed five
days after the mailing thereof.
 
b.            Waiver of trial by jury and claims to certain damages.  The Debtor
(i) knowingly, voluntarily, intentionally and irrevocably waives each right the
Debtor may have to a trial by jury with respect to, and each right to assert any
claim for damages (including, but not limited to, punitive damages) in addition
to actual damages in, any action or other legal proceeding, whether based on any
contract or negligent, intentional or other tort or otherwise, arising out of or
otherwise relating to (a) this Agreement, any of the Obligations, any of the
Collateral or any other collateral, (b) any transaction arising out of or
otherwise relating to this Agreement, any of the obligations, any of the
Collateral or any Other Collateral or (c) any negotiation, administration,
performance or enforcement of this Agreement, any of the obligations, any of the
Collateral or any Other Collateral and (ii) certifies that neither the Secured
Party nor any representative of the Secured Party has represented to the Debtor
that the Secured Party will not seek to enforce the waiver made by the Debtor in
this Section 17b.
 
 
Date:  April 22, 2011

 
 
OP-TECH ENVIRONMENTAL SERVICES, INC.

 
By:      Charles B. Morgan                                        
                                                                   
Charles B. Morgan, Chief Executive Officer
 

 
20

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Permitted Liens
 


1.           Security for insurance financing notes.
2.
Security interests granted in Security Agreement dated as of December 27, 2010
(the “Security Agreement”) by OP-TECH Environmental Services, Inc. to holders of
Secured Convertible Notes dated December 27, 2010.

3.
Obligations to repay surety bonds issued in connection with services provided in
OP-TECH Environmental Services, Inc.’s (the “Company”) core business where the
Company is the principal under the surety bond as set out in Schedule C of the
Security Agreement.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------